PER CURIAM.
The trial court erred in determining the name of the child should remain unchanged where both parties mediated and agreed to the change, and a fcourt-appoint-ed psychologist found the change was in the child’s best interests. See Petracca v. Petracca, 706 So.2d 904, 912 (Fla. 4th DCA 1998); Girten v. Andreu, 698 So.2d 886, *1033888 (Fla. 3d DCA 1997); Levine v. Best, 595 So.2d 278 (Fla. 3d DCA 1992). Accordingly, we reverse and remand to the lower court to enter an order changing the child’s name in accordance with the parties’ agreement.
Reyersed and remanded with directions.